DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 7/14/2022, is acknowledged. Claims 1 – 4 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102978532 (“Chen”; citing machine translation of record) in view of WO 2011/102244 (“Kamimura”; citing machine translation of record), as evidenced by US 2018/0245172 (“Yuya”; of record).
Regarding claim 1, Chen teaches a steel for railway axles (P 1, Par 1, L 1). In an example embodiment, Chen teaches a chemical composition (Table 1, last row, third column) that is shown in Table 1 compared to the chemical composition of the instant claim.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As shown in Table 1, the chemical composition taught by Chen falls within all elements of the instant chemical composition, except for Sn. 
The Examiner acknowledges that the chemical composition given by Chen is expressed in weight percent, whereas the chemical composition given by the instant claim set is expressed in mass percent. An ordinarily skilled artisan would readily be able to convert weight percent to mass percent, and would expect the ranges to continue to overlap.
Kamimura teaches a steel material having excellent fatigue crack growth and corrosion resistance (P 1, L 10-13). Kamimura teaches that the steel contains 0.03-0.50% Sn (P 9, L 363). Further, Kamimura teaches that by containing Sn in such an amount, corrosion in the steel is suppressed, and weather resistance is exhibited even in environments containing large amounts of flying salt (P 9, L 363-364 & 368-370).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kamimura into Chen, and add Sn in an amount of 0.03-0.50 mass%. Inclusion of Sn in such an amount improves corrosion and weather resistance, even in environments containing large amounts of flying salt. The Examiner notes that one of ordinary skill in the art would identify a railway axle as a product where improved resistance to weather conditions would be desirable.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the steel taught by Chen in view of Kamimura overlaps or falls within the composition claimed in the instant claim for each constituent element.
Regarding Formulae (1) and (2) of the instant claim, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley, 1943 C.D. 357,553 O.G. 177, 57 USPQ 117; Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77; and In re Pilling, 403 O.G. 513, 44 F (2) 878, 1931 C.D. 75.
Regardless, the Examiner notes that the example alloy taught by Chen equates to a value of 0.66375 for Formulae (1) and 0.585 for Formulae (2), which are both satisfactory as per the instant claim. This example alloy is explicitly taught by Chen – as such, the prior art teaches a railway vehicle axle which satisfies Formulae (1) and (2). 
Chen is silent as to a “notch factor” of the rail vehicle axle (as defined in the claim as the ratio of a smooth fatigue limit to a notched fatigue limit), as well as to either of a smooth fatigue limit and a notched fatigue limit. 
It is noted that Chen teaches that the rail vehicle axle overcomes the defects of previous axles having high strength and low plastic toughness, by providing an axle with both higher strength and high plastic toughness (P 4, Par 5, L 1-2). Additionally, Chen notes that a good fatigue resistance is desirable in railway axles (P 1, Par 3, L 2-3). Further, it is known in the art that steel lowered in toughness rises in notch sensitivity. If that notch sensitivity rises, fatigue strength of the steel becomes easily affected by fine surface flaws (Yuya: [0012]), i.e. notches. Thus, the Examiner asserts that the “notch factor” of the instant claim is simply a metric for measuring the toughness of an axle. A notch factor which approaches 1 indicates that the fatigue strength/limit of an axle is not impacted substantially by the presence of surface flaws, such as notches, as the fatigue strength/limit at a notched location is approaching the same values as the fatigue strength/limit at a smooth location. It would follow that such a material would have high toughness, as indicated by the evidentiary Yuya reference. Therefore, as Chen teaches that the rail vehicle axle overcomes the defects of previous axles by providing an axle with both high strength and high toughness, and teaches a composition which falls within the claimed composition and satisfies both claimed formulae (1) and (2), an ordinarily skilled artisan would have expected that the axle taught by Chen would possess a notch factor which approaches a value of 1, as notch sensitivity would be low. Further, Kamimura teaches that the addition of 0.03-0.5 % of Sn contributes to excellent fatigue crack growth resistance (P 6, L 223 & 227-228).
Additionally, it is noted that the production method of the instant application is generic, only disclosing that one example of forming the axle of the instant application requires the steps of: 1) producing molten steel with a correct composition (Instant Application: [0065], L 1); 2) forming an ingot from the molten steel (Instant Application: [0065], L 2); 3) subjecting the ingot to hot forging above an Ac1 temperature of the steel to form a crude product (Instant Application: [0065], L 2-3); 4) conducting normalization heat treatment above the Ac1 temperature, then allowing to cool (Instant Application: [0065], L 3-6); 5) optional tempering heat treatment below the Ac1 temperature (Instant Application: [0065], L 6-7); and 6) machining to form an axle (Instant Application: [0066], L 1-2). 
The Examiner notes that Chen teaches a production method including the steps of 1) converter smelting and molten steel refining (P 3, Par 7, L 1 - P 4, Par 1, L 1) (analogous to the step of production of molten steel with correct composition, as disclosed by the instant application); 2) pouring to form a cast slab (P 3, Par 7, L 1 - P 4, Par 1, L 2) (analogous to the step of forming an ingot from molten steel as disclosed by the instant application); 3) heating to a temperature of 1250-1300 C, maintaining temperature at 1240-1270 C, then initiating hot rolling at 1150-1200 C, and concluding rolling at 900 C (P 6, Par 6, L 1-6) (analogous to the step of hot forging to form a crude product as disclosed by the instant application); and 4) conducting normalizing heat treatment (P 7, Par 1, L 3) (analogous to the step of subjecting the crude product to normalizing as disclosed by the instant application). Regarding the steps of tempering and machining which are not explicitly disclosed by Chen, the Examiner notes that 1) tempering as disclosed by the instant application is an optional step; and 2) as Chen teaches a production method for a steel for railway axles (P 3, Par 7, L 1), an ordinarily skilled artisan would appreciate that to form the actual axle itself, an additional step of machining may be required to produce an axle of the exact correct shape.
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the axle taught by Chen in view of Kamimura would possess each of 1) a notch factor range, 2) a smooth fatigue limit range, and 3) a notched fatigue limit range as claimed or in amounts thereof to render the claimed ranges obvious due to overlapping or encompassing ranges (MPEP 2144.05 I), absent evidence or persuasive reasoning to the contrary, as 1) as Chen teaches that the axle has a high toughness, it would be expected that the axle would also possess a notch factor which approaches 1, as a high toughness indicates a low notch sensitivity, thereby increasing the axle’s resistance to decreases in fatigue strength due to the presence of notches; 2) the axle taught by the prior art has a substantially similar composition to that of the instant claim, as well as providing a similar inclusion amount of Sn for the same purported benefit of improving fatigue resistance in view of Kamimura; and 3) the axle taught by the prior art has a substantially similar production method compared to the generic production method disclosed in the Instant Application.
Even further, it is noted that Applicant admits in paragraph [0026] of the as-filed disclosure that when the value range of Formulae (2) is not less than 0.5, the steel has a notch factor of 1.47 or less. Since the derived Formulae (2) of the axle taught by Chen is equal to 0.585 and thus falls within Applicant’s desired range, one of ordinary skill in the art would expect that the taught steel would have a notch factor that overlaps the claimed range absent any showing to the contrary.
Regarding claim 2, Chen teaches a steel for railway axles (P 1, Par 1, L 1). In an example embodiment, Chen teaches a chemical composition (Table 1, last row, third column) that is shown in Table 2 compared to the chemical composition of the instant claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It is noted by the examiner that the claim language requires at least one of Cu, Ni, Cr, and Mo to be contained in an amount shown in italics and surrounded by dashed lines in Table 2. 
As shown in Table 2, the chemical composition taught by Chen falls within all elements of the instant chemical composition, except for Sn.
Kamimura teaches a steel material having excellent fatigue crack growth and corrosion resistance (P 1, L 10-13). Kamimura teaches that the steel contains 0.03-0.50% Sn (P 9, L 363). Further, Kamimura teaches that by containing Sn in such an amount, corrosion in the steel is suppressed, and weather resistance is exhibited even in environments containing large amounts of flying salt (P 9, L 363-364 & 368-370).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kamimura into Chen, and add Sn in an amount of 0.03-0.50 mass%. Inclusion of Sn in such an amount improves corrosion and weather resistance, even in environments containing large amounts of flying salt. The Examiner notes that one of ordinary skill in the art would identify a railway axle as a product where improved resistance to weather conditions would be desirable.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the steel taught by Chen in view of Kamimura overlaps or falls within the composition claimed in the instant claim for each constituent element.
Regarding claim 3, Chen teaches a steel for railway axles (P 1, Par 1, L 1). In an example embodiment, Chen teaches a chemical composition (Table 1, last row, third column) that is shown in Table 3 compared to the chemical composition of the instant claim.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It is noted by the examiner that the claim languages requires at least one of Al, V, and Ti to be contained in an amount shown in italics and surrounded by dashed lines in Table 3.
As shown in Table 3, the chemical composition taught by Chen falls within all elements of the instant chemical composition, except for Sn.
Kamimura teaches a steel material having excellent fatigue crack growth and corrosion resistance (P 1, L 10-13). Kamimura teaches that the steel contains 0.03-0.50% Sn (P 9, L 363). Further, Kamimura teaches that by containing Sn in such an amount, corrosion in the steel is suppressed, and weather resistance is exhibited even in environments containing large amounts of flying salt (P 9, L 363-364 & 368-370).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kamimura into Chen, and add Sn in an amount of 0.03-0.50 mass%. Inclusion of Sn in such an amount improves corrosion and weather resistance, even in environments containing large amounts of flying salt. The Examiner notes that one of ordinary skill in the art would identify a railway axle as a product where improved resistance to weather conditions would be desirable.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the steel taught by Chen in view of Kamimura overlaps or falls within the composition claimed in the instant claim for each constituent element.
Regarding claim 4, Chen teaches a steel for railway axles (P 1, Par 1, L 1). In an example embodiment, Chen teaches a chemical composition (Table 1, last row, third column) that is shown in Table 4 compared to the chemical composition of the instant claim.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

It is noted by the examiner that the claim languages requires at least one of Cu, Ni, Cr, and Mo, as well as at least one of Al, V, and Ti to be contained in an amount shown in italics and surrounded by dashed lines in Table 4.
As shown in Table 4, the chemical composition taught by Chen falls within all elements of the instant chemical composition except for Sn.
Kamimura teaches a steel material having excellent fatigue crack growth and corrosion resistance (P 1, L 10-13). Kamimura teaches that the steel contains 0.03-0.50% Sn (P 9, L 363). Further, Kamimura teaches that by containing Sn in such an amount, corrosion in the steel is suppressed, and weather resistance is exhibited even in environments containing large amounts of flying salt (P 9, L 363-364 & 368-370).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kamimura into Chen, and add Sn in an amount of 0.03-0.50 mass%. Inclusion of Sn in such an amount improves corrosion and weather resistance, even in environments containing large amounts of flying salt. The Examiner notes that one of ordinary skill in the art would identify a railway axle as a product where improved resistance to weather conditions would be desirable.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the steel taught by Chen in view of Kamimura overlaps or falls within the composition claimed in the instant claim for each constituent element.

Double Patenting







The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 of U.S. Patent No. 10,392,683 in view of WO 2011/102244 (“Kamimura”; citing machine translation of record).
The ‘683 patent claims a rail vehicle axle, having a composition which is virtually identical to the composition of the instant claims, except for a lack of any Sn (the instant claims require 0.07-0.40 mass%).
Kamimura teaches a steel material having excellent fatigue crack growth and corrosion resistance (P 1, L 10-13). Kamimura teaches that the steel contains 0.03-0.50% Sn (P 9, L 363). Further, Kamimura teaches that by containing Sn in such an amount, corrosion in the steel is suppressed, and weather resistance is exhibited even in environments containing large amounts of flying salt (P 9, L 363-364 & 368-370).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kamimura into the ‘683 patent, and add Sn in an amount of 0.03-0.50 mass%. Inclusion of Sn in such an amount improves corrosion and weather resistance, even in environments containing large amounts of flying salt. The Examiner notes that one of ordinary skill in the art would identify a rail vehicle axle such as that claimed in the ‘683 patent as a product where improved resistance to weather conditions would be desirable.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition of the steel claimed by the ‘683 patent in view of Kamimura overlaps or falls within the composition claimed in the instant claim for each constituent element.
Further, it is noted that the ‘683 patent does not explicitly claim a notch factor of the rail vehicle axle, nor does it claim explicit smooth and notched fatigue limits. It is noted that Applicant admits in paragraph [0026] of the as-filed disclosure that when the value range of Formulae (2) is not less than 0.5, the steel has a notch factor of 1.47 or less. Applicant also admits in [0043] of the as-filed disclosure that the smooth and notched fatigue limits are dependent upon the inclusion of Sn. Since the ‘683 patent claims the exact same range of Formulae (2) as the instant claims, and modification by Kamimura results in a Sn content of substantial similarity to that of the instant claim, one of ordinary skill in the art would expect that the axle claimed in the ‘683 patent in view of Kamimura would have a notch factor that is equivalent to the claimed range, absent any showing to the contrary, and possess smooth and notched fatigue limits which fall in or overlap with the claimed amount. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).

Response to Arguments


Applicant’s remarks filed 7/14/2022 are acknowledged and have been fully considered. Applicant has argued that independent claim 1 exhibits two differences over the applied prior art. First, Applicant cites Chen’s lack of any Sn present in the rail vehicle axle. Applicant argues that one of ordinary skill would not have applied the teachings of Kamimura to Chen, as Kamimura aims to improve corrosion resistance of steel used for a ship hull and bridge which are placed in seaside areas or in areas where snow-melting slat or anti-freeze is sprayed. Applicant alleges that rail vehicle axles are not intended for use in environments with high chloride content, citing that Chen does not disclose a need to improve corrosion resistance in environments with high levels of chlorides.
The Examiner finds this argument to be unpersuasive. In response to applicant's argument that the prior art and instant application cite differing reasons for the addition of Sn to the steel composition, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, the Examiner finds Applicant’s allegation that that rail vehicle axles are not intended for use in environments with high chloride content to be unpersuasive. One has to only look to the railways of the rust belt in winter to be persuaded otherwise. Moreover, the alleged evidence cited by Applicant in that Chen does not disclose a need to improve corrosion resistance in environments with high levels of chlorides, certainly does not prove or even suggest that an improvement in corrosion resistance of railway axles would not be welcomed by one of ordinary skill in the art.
Applicant argues further with respect to the prior art combination of Chen and Kamimura. Applicant argues that the disclosure of Kamimura is completely different from Chen’s disclosure both in composition and use. Applicant cites to the differing C content of Kamimura and Chen, arguing that the C content of Chen is much higher than that disclosed by Kamimura.
In response to applicant's argument that the disclosed compositions and uses of the steel taught by prior art references Chen and Kamimura are different, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the present case, Kamimura was cited for its teaching that the addition of Sn may improve corrosion resistance as well as weather resistance of a steel material, even in environments containing large amounts of flying salt.
Applicant argues further that due to the differing compositions of Chen and Kamimura, one of skill in the art would not have expected to be able to achieve the effect of improved corrosion resistance by incorporating Sn into the steel of Chen. The Examiner disagrees. It is noted that Applicant has taken particular interest in the differing C content between Chen and Kamimura. However, the effect of corrosion suppression does not appear to rely on the presence of C or lack thereof, as taught by Kamimura (P 9, L 363-372). Thus, one of ordinary skill in the art could have reasonably concluded that an effect of improving corrosion resistance in the steel would be attained by alloying the railway axle steel of Chen with the Sn content disclosed by Kamimura, even in view of a differing C content, as C does not appear to have any effect on the mechanism of corrosion resistance as taught by Kamimura.
Applicant also alleges that Chen fails to disclose formulae (1) and (2). The Examiner finds this argument to be unpersuasive. As has been discussed previously in this and previous correspondence, Chen explicitly discloses example steel compositions satisfying the claimed formulae (1) and (2). It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley, 1943 C.D. 357,553 O.G. 177, 57 USPQ 117; Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77; and In re Pilling, 403 O.G. 513, 44 F (2) 878, 1931 C.D. 75.

With respect to the double patenting rejection of record, Applicants cite the same arguments presented with respect to the prior art combination of Chen and Kamimura. The Examiner finds these arguments to be unpersuasive for the reasons listed previously.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735